UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-1649



BENJAMIN L. DOYLE,

                                                 Plaintiff - Appellant,

             versus


MS. FURY, c/o VideoTronic;         DONALD    GLOBAL
SOFTWARE, Global Software,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-01-911-5-H)


Submitted:    November 7, 2002              Decided:   November 13, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Benjamin L. Doyle, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Benjamin L. Doyle seeks to appeal the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) action as frivolous.      We

dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

     The district court’s order was entered on the docket on

January 18, 2002.   The notice of appeal was filed on June 1, 2002.*

Because Doyle failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we dismiss the

appeal.   We deny Doyle’s motion for appointment of counsel.     We

dispense with oral argument because the facts and legal contentions




     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).


                                 2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                     DISMISSED




                                3